The claims now being made by the petitioner were raised and decided against him either in his direct appeal, Commonwealth v. Votta, 42 Mass. App. Ct. 1124, S.C., 425 Mass. 1106 (1997); or in his appeal from the denial of his motion for a new trial, Commonwealth v. Votta, 60 Mass. App. Ct. 1115, S.C., 441 Mass. 1106 (2004); or, at the very least, could have been raised in the prior proceedings. See Votta v. Commonwealth, 435 Mass. 1013 (2002) (affirming denial of petitioner’s first petition for relief under G. L. c. 211, § 3). Our general superintendence power cannot be invoked simply to get another bite of the apple.

Judgment affirmed.